Case 1:12-cv-10576-DJC Document 384-3 Filed 07/06/21 Page 1 of 3




            EXHIBIT 3
       Case 1:12-cv-10576-DJC Document 384-3 Filed 07/06/21 Page 2 of 3




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

                                                )
WORLDS, INC.,                                   )
                                                )
                     Plaintiff,                 )
                                                )
                     vs.                        )
                                                )   Civil Action No. 1:12-CV-10576 (DJC)
ACTIVISION BLIZZARD, INC.,                      )
BLIZZARD ENTERTAINMENT, INC. and                )   JURY TRIAL DEMANDED
ACTIVISION PUBLISHING, INC.,                    )
                                                )
                     Defendants.                )




                                  NOTICE OF DEPOSITION

       Please take notice that, pursuant to Rule 30(b)(1) of the Federal Rules of Civil Procedure,

Plaintiffs, by their undersigned counsel, will take the deposition upon oral examination of Neil

Hubbard on Tuesday, November 3, 2015, at 9:00 a.m. PST. The deposition shall take place at

Regus, 300 Spectrum Center Drive, Suite 400, Irvine, California 92618. The deposition will be

recorded by stenographic means and by videotape and taken before a notary public or other

person authorized to administer oaths.
       Case 1:12-cv-10576-DJC Document 384-3 Filed 07/06/21 Page 3 of 3




Dated: October 27, 2015                      Respectfully submitted,

                                             Worlds, Inc.
                                             By its attorneys,

                                             By: /s/ Ryan V. Caughey________
                                             Max L. Tribble (admitted pro hac vice)
                                             mtribble@susmangodfrey.com
                                             Chanler Langham (pro hac vice pending)
                                             clangham@susmangodfrey.com
                                             Ryan Caughey (admitted pro hac vice)
                                             rcaughey@susmangodfrey.com
                                             Susman Godfrey L.L.P.
                                             1000 Louisiana Street, Suite 5100
                                             Houston, Texas 77002
                                             Telephone: (713) 651-9366
                                             Facsimile: (713) 654-6666



                                             Joel R. Leeman (BBO # 292070)
                                             jleeman@sunsteinlaw.com
                                             SUNSTEIN KANN MURPHY & TIMBERS LLP
                                             125 Summer Street
                                             Boston, MA 02110-1618
                                             Telephone: (617) 443-9292
                                             Facsimile: (617) 443-0004


                                             Attorneys for Plaintiff Worlds, Inc.




                               CERTIFICATE OF SERVICE

       I certify that on the above date, this document was served on counsel of record by email

on October 27, 2015.

                                           /s/ Ryan V. Caughey
                                           Ryan V. Caughey
